                  Case 5:20-mj-00332 Document 1 Filed on 01/25/20 in TXSD Page 1 of 4
AO91 (Rev. 11/11) Criminal Complaint

                                United States District Court
                                                                        for the
                                                        Southern District of Texas


        UNITED STATES OF AMERICA                                        )
                   V.                                                   )
                   Bonane LWAMBA                                        )         Case Number:
                                                                        )
                   Kitete MAGAZINE                                      )

                                                    CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(s) of             January 24, 2020            in the county of                Webb              in the
                                                          (Date)
              Southern                 District of Texas, the defendant(s) violated:

              Code Section                                                          Offense Description
   Title 8 United States Code, Section            Knowing and in reckless disregard of the fact that a certain alien had come to, entered, and remained in
                                                  the United States in violation of law, did transport and move, attempt to transport and move, and
   1324                                           conspire to transport and move such alien within the United States, by means of transportation and
                                                  otherwise, in furtherance of such violation of law.




    This criminal complaint is based on these facts:
    See attachment "A".




        X         Continued on the attached sheet.

                                                                               /s/ : Edmond Palomarez
                                                                             Complainant's Signature


                                                                             Edmond Palomarez, Special Agent
                                                                             Printed Name and Title


    Sworn to before me and signed in my presence,

Date:        January 27, 2020
                                                                                                       Judge's Signature

City and State:      Laredo, Texas                                           Sam Sheldon, U.S. Magistrate Judge
                                                                                                  Printed Name and Title
          Case 5:20-mj-00332 Document 1 Filed on 01/25/20 in TXSD Page 2 of 4




UNITED STATES OF AMERICA                                                          Page 2
             V.
     Bonane LWAMBA
     Kitete MAGAZINE

[CONT OF BASIS OF COMPLAINT]

On January 24, 2020, a Border Patrol Agent (BPA) was assigned to the primary inspection area of the United
States Border Patrol (USBP) IH- 35 checkpoint in Webb County, Texas. At approximately 3:45 p.m., the driver
of a white cargo van, later identified as Bonene LWAMBA, approached for inspection. LWAMBA was
accompanied by his passenger Kitete MAGAZINE. The BPA asked LWAMBA where he was headed to which he
replied “San Antonio”. The BPA followed up by asking what was in the rear cargo area of the van to which
LWAMBA replied “It’s empty.” A BPA Canine Handler (K9) with his service canine conducted a free air sniff of
the cargo van while the BPA on primary conducted his inspection. The BPA K9 informed the BPA at primary
that his service canine was alerting to an odor emitting from within the conveyance and instructed him to refer
LWAMBA, MAGAZINE, and the cargo van to the secondary inspection station for further inspection.

A BPA assigned to the secondary inspection area recalled witnessing LWAMBA communicate towards the
cargo area of the van as he drove towards his position. LWAMBA and MAGAZINE were asked to exit the van
once they arrived at secondary inspection. The BPA in secondary escorted LWAMBA and MAGAZINE to a
bench in the waiting area and inquired about the contents of the van while doing so. The BPA stated LWAMBA
and MAGAZINE admitted to picking up subjects on the side of the highway. The BPA K9 stated his service
canine conducted another free air sniff of the cargo van once LWAMBA and MAGAZINE exited the vehicle in
secondary, and once again alerted to the presence of narcotics and/or concealed humans. The BPA K9 opened
the passenger door and discovered several individuals laying on the floor of the cargo area of the van.

BPAs discovered a total of ten (10) persons within the cargo area of the van. Immigration inspections revealed
all ten (10) persons were undocumented aliens (UDAs) who were citizens of Mexico illegally present inside the
United Stated with no legal documentation to remain inside the United States.

Homeland Security Investigations (HSI) special agents (SAs) were advised of the incident and responded to the
USBP Checkpoint.

HSI SAs interviewed LWAMBA. LWAMBA agreed to speak without the presence of a lawyer. LWAMBA is a
citizen and national of the Republic of Burundi and holds a Legally Admitted Permanent Resident status within
the United States. LWAMBA claimed to have transported a legitimate cargo load to Laredo, Texas as part of
his driving duties on the morning of January 24, 2020. According to LWAMBA, he and MAGAZINE drove to a
gas station shortly after delivering the load. LWAMBA claimed he was approached by a male at the gas station
who offered him $500 USD per person he transported to San Antonio, Texas for a funeral. LWAMBA admitted
he agreed and followed the subject’s vehicle to a house. LWAMBA stated he notified the subject when he and
MAGAZINE arrived. LWAMBA claimed the subject escorted a group of individuals from inside the house and
onto the white cargo van. LWAMBA recalled the subject stayed behind and did not join the individuals in the
back of the van. LWAMBA claimed he departed the location and drove straight towards San Antonio, Texas.
LWAMBA claimed he was instructed to call the subject, which he saved in his phone as “Mixican Real Deal”,
once he arrived in San Antonio, Texas. LWAMBA was encountered by BPAs a short time later. LWAMBA
repeatedly expressed he had no idea there was a USBP checkpoint on Interstate Highway 35.
          Case 5:20-mj-00332 Document 1 Filed on 01/25/20 in TXSD Page 3 of 4




UNITED STATES OF AMERICA                                                           Page 3
             V.
     Bonane LWAMBA
     Kitete MAGAZINE

[CONT OF BASIS OF COMPLAINT]

HSI SAs interviewed MAGAZINE. MAGAZINE agreed to speak without the presence of a lawyer. MAGAZINE is a
citizen and national of the Democratic Republic of Congo and holds a Legally Admitted Permanent Resident
status within the United States. MAGAZINE claimed to have transported a legitimate cargo load to Laredo,
Texas with LWAMBA on the morning of January 24, 2020. According to MAGAZINE, he and LWAMBA drove to
a gas station shortly after delivering the load. MAGAZINE claimed LWAMBA was approached by a male at the
gas station that offered him $500 USD to transport individuals to San Antonio, Texas. MAGAZINE claimed
LWAMBA agreed to the job and would ultimately split some of his earnings with MAGAZINE. MAGAZINE
stated they followed the subject to a residential area. MAGAZINE claimed the subject instructed them to
reposition the cargo van upon arrival. MAGAZINE recalled the subject escorted a group of individuals from
inside a vehicle and onto their cargo van. MAGAZINE stated they departed the location and drove until they
encountered the immigration checkpoint. MAGAZINE repeatedly expressed he had no idea there was a USBP
checkpoint on Interstate Highway 35.

HSI SAs interviewed material witnesses Javier PONCE-Ramirez, Moises AGUETA-Sanchez, and Victor Manuel
MELCHOR-Ramos. All three material witnesses are citizens and nationals of Mexico. All stated they agreed to
pay varying amounts of money to be smuggled to cities within the interior of the United States. All material
witnesses reported they illegally entered the United States by crossing the Rio Grande River by wading or raft
between January 19, 2020 and January 22, 2020.

All material witnesses claimed to have been instructed by a Hispanic male to exit the alien stash house on
January 24, 2020. All material witnesses claimed the Hispanic male opened the rear doors to a van and
instructed them to get inside. All material witnesses asserted the vehicle made no stops until reaching the
USBP checkpoint. All material witnesses recalled observing two black subjects occupying the driver and
passenger seats for the duration of the event. MELCHOR claimed he overheard LWAMBA and MAGAZINE
speaking a language other than Spanish.




                                                                                                         [END]
Case 5:20-mj-00332 Document 1 Filed on 01/25/20 in TXSD Page 4 of 4
